FILE COPY

       RE: Case No. 15-0633              DATE: 8/21/2015
       COA #: 01-14-00521-CV   TC#: 2013-26399
STYLE: DAVID LUCYK
   v. KINDRON HOLDINGS, LLC
     A petition for review was filed today in the
above-styled case. Respondent may file either a
response, or a waiver of response. If you file a
waiver, the Court will not grant the petition without
first requesting a response. (TEX. R. APP. P. 53.3)
There is no fee for a response or a waiver.
                     MR. CHRISTOPHER PRINE
                     CLERK, FIRST COURT OF APPEALS
                     301 FANNIN
                     HOUSTON, TX 77002